  

 

EXHIBIT 10.2

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is being
entered into this June 16, 2017 (the “Effective Date”), by and between WELLTOWER
INC., a Delaware corporation, (the “Corporation”), and MERCEDES T. KERR (the
“Executive”).

WHEREAS, Executive and the Corporation previously entered into an Employment
Agreement, dated October 4, 2016 (the “Prior Employment Agreement”); and

WHEREAS, the Parties desire to amend and restate the Prior Employment Agreement
so that the Executive continues to act as the Corporation’s Executive Vice
President – Business & Relationship Management based on the terms and conditions
set forth herein.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:


1.                   EMPLOYMENT 

The Corporation hereby agrees to continue to employ the Executive as the
Corporation’s Executive Vice President – Business & Relationship Management,
upon the terms and conditions herein contained, and the Executive hereby agrees
to continue such employment and to continue to serve in such position.  As
Executive Vice President – Business & Relationship Management, the Executive
will (i) be responsible for the origination of new investment relationships and
the development of existing investment relationships in the United States across
the full health care continuum and (ii) undertake such other responsibilities as
may be assigned to the Executive by the Corporation’s Chief Executive Officer
(the “CEO”) from time to time.  In such capacity, the Executive shall report to
the Corporation’s CEO and shall have such powers and responsibilities consistent
with her position as may be assigned.

Throughout the Term (defined below) of this Agreement, the Executive shall
devote her best efforts and all of her business time and services to the
business and affairs of the Corporation; provided, that the Executive will be
permitted to, with the prior written approval of the CEO, act or serve as a
director, trustee or committee member of a commercial business, civic or
charitable organization.


2.                   TERM OF AGREEMENT

The term of employment under this Agreement shall expire on January 31, 2019,
unless earlier terminated under one of the circumstances set forth in Sections
5, 6  or 7.  As used herein, “Term” refers to the length of the Executive’s
employment under this Agreement, but the Term shall end upon any termination of
Executive’s employment with the Corporation as provided herein.  Notwithstanding
the foregoing, if a Change in Corporate Control (as defined in Section 6(b))
occurs during the Term, the Term shall be extended until twenty-four (24) months
after the Change in Corporate Control.

The Corporation shall be entitled to terminate this Agreement and the
Executive’s employment immediately for any reason or no reason, subject to the
continuing obligations of the Corporation under this Agreement.  Upon
termination of the Executive’s employment hereunder, unless otherwise expressly
provided by the Corporation’s Board of Directors (the “Board”), the Executive
shall be deemed to have resigned from all positions that the Executive holds as
an officer of the Corporation or any of its affiliates.


3.                   BASE COMPENSATION AND BONUS


(A)                 THE EXECUTIVE SHALL RECEIVE ANNUAL BASE COMPENSATION DURING
THE TERM OF THIS AGREEMENT OF NOT LESS THAN $484,500 IN CASH (“BASE
COMPENSATION”).  SUCH AMOUNTS SHALL BE PAYABLE IN SUBSTANTIALLY EQUAL
SEMI-MONTHLY INSTALLMENTS IN ACCORDANCE WITH THE CORPORATION’S CUSTOMARY PAYROLL
PRACTICES.  SUBJECT TO THE TERMS OF THIS AGREEMENT, DURING THE TERM, THE
COMPENSATION COMMITTEE OF THE BOARD (THE “COMPENSATION COMMITTEE”) SHALL CONSULT
WITH THE CEO AND REVIEW THE EXECUTIVE’S BASE COMPENSATION AT ANNUAL INTERVALS,
AND MAY ADJUST THE EXECUTIVE’S ANNUAL BASE COMPENSATION FROM TIME TO TIME.


(B)                THE EXECUTIVE SHALL ALSO BE ELIGIBLE TO RECEIVE AN ANNUAL
INCENTIVE CASH BONUS FOR EACH CALENDAR YEAR ENDING DURING THE TERM OF THIS
AGREEMENT, WITH THE ACTUAL AMOUNT OF SUCH BONUS TO BE DETERMINED BY THE
COMPENSATION COMMITTEE, USING SUCH PERFORMANCE MEASURES AS THE COMPENSATION
COMMITTEE DEEMS TO BE APPROPRIATE.  SUCH BONUS, IF ANY, SHALL BE PAID TO THE
EXECUTIVE NO

1

--------------------------------------------------------------------------------

  

 


LATER THAN SIXTY (60) DAYS AFTER THE END OF THE YEAR TO WHICH THE BONUS
RELATES.  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 5 OR 6, (I) THE ANNUAL BONUS
WILL BE SUBJECT TO THE TERMS OF ANY CORPORATION BONUS PLAN UNDER WHICH IT IS
GRANTED AND (II) IN ORDER TO BE ELIGIBLE TO RECEIVE AN ANNUAL BONUS, THE
EXECUTIVE MUST BE EMPLOYED BY THE CORPORATION ON THE LAST DAY OF THE APPLICABLE
CALENDAR YEAR.


4.                   ADDITIONAL COMPENSATION AND BENEFITS

The Executive shall receive the following additional compensation and welfare
and fringe benefits during the Term:


(A)                 LONG-TERM INCENTIVES.  DURING THE TERM OF THE AGREEMENT, ANY
STOCK OPTIONS, RESTRICTED STOCK OR OTHER AWARDS GRANTED UNDER THE 2016 LONG-TERM
INCENTIVE PLAN SHALL BE AT THE DISCRETION OF THE COMPENSATION COMMITTEE.


(B)                HEALTH INSURANCE.  DURING THE TERM OF THIS AGREEMENT, THE
CORPORATION SHALL PROVIDE THE EXECUTIVE AND HER DEPENDENTS WITH HEALTH
INSURANCE, LIFE INSURANCE AND DISABILITY COVERAGE NO LESS FAVORABLE THAN THAT
FROM TIME TO TIME MADE AVAILABLE TO OTHER KEY EMPLOYEES.


(C)                 PAID TIME OFF.  DURING THE TERM OF THIS AGREEMENT, THE
EXECUTIVE SHALL BE ENTITLED TO PAID TIME OFF (“PTO”) (BASED ON THE NUMBER OF
YEARS OF SERVICE) IN ACCORDANCE WITH THE CORPORATION’S PTO POLICY, AS IT MAY BE
AMENDED FROM TIME TO TIME.


(D)                BUSINESS EXPENSES.  DURING THE TERM OF THIS AGREEMENT, THE
CORPORATION SHALL REIMBURSE THE EXECUTIVE FOR ALL REASONABLE EXPENSES SHE INCURS
IN PROMOTING THE CORPORATION’S BUSINESS, INCLUDING EXPENSES FOR TRAVEL AND
SIMILAR ITEMS, UPON PRESENTATION BY THE EXECUTIVE FROM TIME TO TIME OF AN
ITEMIZED ACCOUNT OF SUCH EXPENDITURES IN ACCORDANCE WITH THE CORPORATION’S
ESTABLISHED POLICIES AND APPLICABLE LAW.  FOLLOWING EXECUTIVE’S TERMINATION OF
EMPLOYMENT, ANY EXPENSE REIMBURSEMENT REQUESTS MUST BE SUBMITTED NO LATER THAN
SIXTY (60) DAYS FOLLOWING SUCH TERMINATION.


(E)                 OTHER BENEFITS.  IN ADDITION TO THE BENEFITS PROVIDED
PURSUANT TO THE PRECEDING PARAGRAPHS OF THIS SECTION 4, THE EXECUTIVE SHALL BE
ELIGIBLE TO PARTICIPATE IN SUCH OTHER EXECUTIVE COMPENSATION AND RETIREMENT
PLANS OF THE CORPORATION AS ARE APPLICABLE GENERALLY TO OTHER OFFICERS, AND IN
SUCH WELFARE PLANS, PROGRAMS, PRACTICES AND POLICIES OF THE CORPORATION AS ARE
GENERALLY APPLICABLE TO OTHER KEY EMPLOYEES, UNLESS SUCH PARTICIPATION WOULD
DUPLICATE, DIRECTLY OR INDIRECTLY, BENEFITS ALREADY ACCORDED TO THE EXECUTIVE.


5.                   PAYMENTS UPON TERMINATION


(A)                 TERMINATION WITHOUT CAUSE OR TERMINATION BY EXECUTIVE FOR
GOOD REASON (AS DEFINED BELOW).  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
THE CORPORATION WITHOUT CAUSE (BUT NOT INCLUDING DUE TO DEATH OR DISABILITY) OR
TERMINATED BY THE EXECUTIVE FOR GOOD REASON DURING THE TERM OF THIS AGREEMENT,
THE EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING:


(I)                  BASE COMPENSATION ACCRUED THROUGH THE DATE OF TERMINATION,
BASED ON THE NUMBER OF DAYS IN SUCH YEAR THAT HAD ELAPSED AS OF THE TERMINATION
DATE;


(II)                ANY ACCRUED BUT UNPAID PTO THROUGH THE DATE OF TERMINATION;


(III)              ANY BONUSES EARNED BUT UNPAID WITH RESPECT TO FISCAL YEARS OR
OTHER COMPLETED BONUS PERIODS PRECEDING THE TERMINATION DATE;


(IV)               ANY NONFORFEITABLE BENEFITS PAYABLE TO THE EXECUTIVE UNDER
THE TERMS OF ANY DEFERRED COMPENSATION, INCENTIVE OR OTHER BENEFIT PLANS
MAINTAINED BY THE CORPORATION, PAYABLE IN ACCORDANCE WITH THE TERMS OF THE
APPLICABLE PLAN;


(V)                ANY EXPENSES OWED TO THE EXECUTIVE UNDER SECTION 4(D); 


(VI)               ANY PRO-RATED PORTION OF THE ANNUAL BONUS THAT THE EXECUTIVE
WOULD HAVE EARNED FOR THE YEAR IN WHICH THE TERMINATION OCCURS (IF SHE HAD
REMAINED EMPLOYED FOR THE ENTIRE YEAR), BASED ON THE NUMBER OF DAYS IN SUCH YEAR
THAT HAD ELAPSED AS OF THE TERMINATION DATE, PAYABLE AT THE TIME THAT THE
CORPORATION PAYS BONUSES TO ITS EXECUTIVE OFFICERS FOR SUCH YEAR;


(VII)             ALL OF EXECUTIVE’S OUTSTANDING STOCK OPTIONS, RESTRICTED STOCK
OR OTHER EQUITY AWARDS WITH TIME-BASED VESTING SHALL BECOME FULLY VESTED AND IN
THE CASE OF STOCK OPTIONS, EXERCISABLE IN FULL, AND THE EXECUTIVE SHALL HAVE THE
RIGHT TO EXERCISE SUCH STOCK OPTIONS DURING A PERIOD OF NINETY (90) DAYS
FOLLOWING THE TERMINATION OF EMPLOYMENT;


 

2

--------------------------------------------------------------------------------

  

 


(VIII)           THE TREATMENT OF ALL OF EXECUTIVE’S OUTSTANDING STOCK OPTIONS,
RESTRICTED STOCK, RESTRICTED STOCK UNITS OR OTHER EQUITY AWARDS WITH
PERFORMANCE-BASED VESTING SHALL BE DETERMINED IN ACCORDANCE WITH THE LONG-TERM
INCENTIVE PLAN, AND ANY OTHER PLANS, PURSUANT TO WHICH SUCH AWARDS WERE GRANTED
AND THE APPLICABLE AWARD AGREEMENT;


(IX)               CONTINUED COVERAGE UNDER ANY GROUP HEALTH PLAN MAINTAINED BY
THE CORPORATION IN WHICH THE EXECUTIVE PARTICIPATED AT THE TIME OF HER
TERMINATION FOR THE REMAINDER OF THE TERM OF THE AGREEMENT (BUT NOT LESS THAN
SIX (6) MONTHS AND NOT MORE THAN THE PERIOD DURING WHICH THE EXECUTIVE WOULD BE
ENTITLED TO CONTINUATION COVERAGE UNDER SECTION 4980B OF THE CODE, IF THE
EXECUTIVE ELECTED SUCH COVERAGE AND PAID THE APPLICABLE PREMIUMS), OR UNTIL, IF
EARLIER, THE DATE THE EXECUTIVE OBTAINS COMPARABLE COVERAGE UNDER BENEFIT PLANS
MAINTAINED BY A NEW EMPLOYER, AT AN AFTER-TAX COST TO THE EXECUTIVE COMPARABLE
TO THE COST THAT THE EXECUTIVE WOULD HAVE INCURRED FOR THE SAME COVERAGE HAD SHE
REMAINED EMPLOYED DURING SUCH PERIOD; AND


(X)                A SERIES OF SEMI-MONTHLY SEVERANCE PAYMENTS FOR EACH COMPLETE
CALENDAR MONTH DURING THE REMAINING TERM OF THIS AGREEMENT, BUT NOT LESS THAN
TWELVE (12) MONTHS (THE “SEVERANCE PERIOD”), EACH SEMI-MONTHLY PAYMENT IN AN
AMOUNT EQUAL TO ONE-TWENTY FOURTH (1/24TH) OF THE SUM OF (A) THE EXECUTIVE’S
BASE COMPENSATION, AS IN EFFECT ON THE DATE OF TERMINATION, AND (B) THE AVERAGE
OF ANNUAL CASH BONUSES PAID TO THE EXECUTIVE FOR THE LAST THREE (3) FISCAL YEARS
OF THE CORPORATION ENDING PRIOR TO THE DATE OF TERMINATION, TO BE PAID IN
ACCORDANCE WITH THE CORPORATION’S NORMAL PAYROLL PRACTICES.

Notwithstanding anything in the long-term incentive plan, and any other plans,
pursuant to which any equity awards are granted, or any applicable equity award
agreements to the contrary, the payments set forth in subsections (vi), (vii),
(viii), (ix) and (x) are subject to (a) a waiver and general release of claims
in favor of the Corporation, in a form and manner satisfactory to the
Corporation, that is executed by the Executive and which becomes irrevocable
within sixty (60) days following the date of such termination, and (b) the
Executive’s compliance with the restrictive covenants set forth in Sections 9
and 10  below during the Severance Period (the “Severance Requirement”). 
Notwithstanding anything in the 2016 Long-Term Incentive Plan, any other plans
pursuant to which any equity awards are granted, or any applicable equity award
agreements to the contrary, upon any violation of the Severance Requirement
during the Severance Period, all post-employment compensation set forth in
subsections (vi), (vii), (viii), (ix) and (x) above shall immediately stop and
the Executive shall be obligated to return to the Corporation any
post-employment compensation previously paid or otherwise provided to the
Executive.  The pro-rated bonus payable pursuant to subsection (vi) shall be
paid in accordance with the provisions of Section 3(b) after the Compensation
Committee has approved bonuses payable for the year.  All payments to be made or
settlements to occur pursuant to subsection (vii) and (viii) (excluding stock
options) shall be made to the Executive on the first business day following the
date that is sixty (60) days following the date of such termination (except as
otherwise expressly provided in the applicable award agreement).  The payments
set forth in subsection (x) shall commence on the 60th day following the date of
such termination.

All payments required to be made pursuant to subsections (i), (ii), (iii), and
(v) shall be made to the Executive within sixty (60) days following the date of
such termination and within any shorter time period required by law.

For purposes of this Agreement, “Cause” shall mean:  (1) any action by the
Executive involving willful disloyalty to the Corporation, such as embezzlement,
fraud, misappropriation of corporate assets or a breach of the covenants set
forth in Section 9 or 10  herein; (2) the Executive being convicted of a felony;
(3) the Executive being convicted of any crime or offense that is not a felony
but was (x) committed in connection with the performance of her duties hereunder
or (y) involved moral turpitude; or (4) the intentional and willful failure by
the Executive to substantially perform her duties hereunder as directed by the
CEO (other than any such failure resulting from the Executive’s incapacity due
to physical or mental disability) after a demand for substantial performance is
made by the Board.

For purposes of this Agreement, “Good Reason” shall mean:  (1) the assignment of
Executive to a position other than Executive Vice President – Business &
Relationship Management of the Corporation (other than for Cause or by reason of
disability), (2) the assignment of duties materially inconsistent with such
position if such change in assignment constitutes (x) a material diminution in
the Executive’s authority, duties or responsibilities, or (y) a change in the
reporting structure such that the Executive is directed to report to anyone
other than the Corporation’s CEO, or (3) a material breach by the Corporation of
this Agreement; provided, however, Executive must not have consented to any such
act or omission that could give rise to a claim for “Good Reason”, the Executive
must have notified the Corporation in writing within the first thirty (30) days
following the occurrence of any of the foregoing events and the Corporation must
have failed to substantially cure such breach within thirty (30) days following
its receipt of such notice from the Executive; and provided further, the
Executive must have resigned under this paragraph within ninety (90) days
following the occurrence of the event.  Notwithstanding the foregoing, any
transfer of responsibilities in connection with succession planning and
leadership transition shall in no event constitute Good Reason for purposes of
this Agreement.


(B)                DISABILITY.  THE CORPORATION SHALL BE ENTITLED TO TERMINATE
THE EXECUTIVE’S EMPLOYMENT IF THE BOARD DETERMINES THAT THE EXECUTIVE HAS BEEN
UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL

3

--------------------------------------------------------------------------------

  

 


IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR WHICH HAS LASTED OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, AND THE
PERMANENCE AND DEGREE OF WHICH SHALL BE SUPPORTED BY MEDICAL EVIDENCE
SATISFACTORY TO THE COMMITTEE (“DISABILITY”).  UPON SUCH TERMINATION, THE
EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING:


(I)                  BASE COMPENSATION ACCRUED THROUGH THE DATE OF TERMINATION,
BASED ON THE NUMBER OF DAYS IN SUCH YEAR THAT HAD ELAPSED AS OF THE TERMINATION
DATE;


(II)                ANY ACCRUED BUT UNPAID PTO THROUGH THE DATE OF TERMINATION;


(III)              ANY BONUSES EARNED BUT UNPAID WITH RESPECT TO FISCAL YEARS OR
OTHER COMPLETED BONUS PERIODS PRECEDING THE TERMINATION DATE;


(IV)               ANY NONFORFEITABLE BENEFITS PAYABLE TO THE EXECUTIVE UNDER
THE TERMS OF ANY DEFERRED COMPENSATION, INCENTIVE OR OTHER BENEFIT PLANS
MAINTAINED BY THE CORPORATION, PAYABLE IN ACCORDANCE WITH THE TERMS OF THE
APPLICABLE PLAN;


(V)                ANY EXPENSES OWED TO THE EXECUTIVE UNDER SECTION 4(D); 


(VI)               ANY PRO-RATED PORTION OF THE ANNUAL BONUS THAT THE EXECUTIVE
WOULD HAVE EARNED FOR THE YEAR IN WHICH THE TERMINATION OCCURS (IF SHE HAD
REMAINED EMPLOYED FOR THE ENTIRE YEAR), BASED ON THE NUMBER OF DAYS IN SUCH YEAR
THAT HAD ELAPSED AS OF THE TERMINATION DATE, PAYABLE AT THE TIME THAT THE
CORPORATION PAYS BONUSES TO ITS EXECUTIVE OFFICERS FOR SUCH YEAR; AND


(VII)             THE TREATMENT OF ALL OF EXECUTIVE’S OUTSTANDING STOCK OPTIONS,
RESTRICTED STOCK, RESTRICTED STOCK UNITS OR OTHER EQUITY AWARDS (WHETHER SUBJECT
TO TIME-BASED VESTING OR PERFORMANCE-BASED VESTING) SHALL BE DETERMINED IN
ACCORDANCE WITH THE LONG-TERM INCENTIVE PLAN, AND ANY OTHER PLANS, PURSUANT TO
WHICH SUCH AWARDS WERE GRANTED AND THE APPLICABLE AWARD AGREEMENT.

All payments required to be made pursuant to subsections (i), (ii), (iii) and
(v) shall be made to the Executive within sixty (60) days following the date of
such termination and within any shorter time period required by law.  The
pro-rated bonus payable pursuant to subsection (vi) shall be paid in accordance
with the provisions of Section 3(b) after the Compensation Committee has
approved bonuses payable for the year.


(C)                 TERMINATION FOR CAUSE.  IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE CORPORATION FOR CAUSE, THE EXECUTIVE SHALL BE ENTITLED TO THE
FOLLOWING:


(I)                  BASE COMPENSATION ACCRUED THROUGH THE DATE OF TERMINATION,
BASED ON THE NUMBER OF DAYS IN SUCH YEAR THAT HAD ELAPSED AS OF THE TERMINATION
DATE;


(II)                ANY ACCRUED BUT UNPAID PTO THROUGH THE DATE OF TERMINATION;


(III)              ANY BONUSES EARNED BUT UNPAID WITH RESPECT TO FISCAL YEARS OR
OTHER COMPLETED BONUS PERIODS PRECEDING THE TERMINATION DATE;


(IV)               ANY NONFORFEITABLE BENEFITS PAYABLE TO THE EXECUTIVE UNDER
THE TERMS OF ANY DEFERRED COMPENSATION, INCENTIVE OR OTHER BENEFIT PLANS
MAINTAINED BY THE CORPORATION, PAYABLE IN ACCORDANCE WITH THE TERMS OF THE
APPLICABLE PLAN; AND


(V)                ANY EXPENSES OWED TO THE EXECUTIVE UNDER SECTION 4(D). 

All payments required to be made pursuant to subsections (i), (ii), (iii) and
(v) shall be made to the Executive within sixty (60) days following the date of
such termination and within any shorter time period required by law.


(D)                VOLUNTARY TERMINATION OR RESIGNATION BY THE EXECUTIVE.  IF
THE EXECUTIVE VOLUNTARILY TERMINATES (BUT NOT BY REASON OF EXPIRATION OF THE
TERM) OR RESIGNS HER EMPLOYMENT OTHER THAN FOR GOOD REASON, THE EXECUTIVE SHALL
BE ENTITLED TO THE FOLLOWING:


(I)                  BASE COMPENSATION ACCRUED THROUGH THE DATE OF TERMINATION,
BASED ON THE NUMBER OF DAYS IN SUCH YEAR THAT HAD ELAPSED AS OF THE TERMINATION
DATE;


 

4

--------------------------------------------------------------------------------

  

 


(II)                ANY ACCRUED BUT UNPAID PTO THROUGH THE DATE OF TERMINATION;


(III)              ANY BONUSES EARNED BUT UNPAID WITH RESPECT TO FISCAL YEARS OR
OTHER COMPLETED BONUS PERIODS PRECEDING THE TERMINATION DATE;


(IV)               ANY NONFORFEITABLE BENEFITS PAYABLE TO THE EXECUTIVE UNDER
THE TERMS OF ANY DEFERRED COMPENSATION, INCENTIVE OR OTHER BENEFIT PLANS
MAINTAINED BY THE CORPORATION, PAYABLE IN ACCORDANCE WITH THE TERMS OF THE
APPLICABLE PLAN; AND


(V)                ANY EXPENSES OWED TO THE EXECUTIVE UNDER SECTION 4(D). 

All payments required to be made pursuant to subsections (i), (ii), (iii) and
(v) shall be made to the Executive within sixty (60) days following the date of
such termination and within any shorter time period required by law.


(E)                 TERMINATION UPON EXPIRATION OF THE TERM.  IF THE EXECUTIVE’S
EMPLOYMENT TERMINATES AS A RESULT OF THE EXPIRATION OF THE TERM OF THIS
AGREEMENT, THE EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING:


(I)                  BASE COMPENSATION ACCRUED THROUGH THE DATE OF TERMINATION,
BASED ON THE NUMBER OF DAYS IN SUCH YEAR THAT HAD ELAPSED AS OF THE TERMINATION
DATE;


(II)                ANY ACCRUED BUT UNPAID PTO THROUGH THE DATE OF TERMINATION;


(III)              ANY BONUSES EARNED BUT UNPAID WITH RESPECT TO FISCAL YEARS OR
OTHER COMPLETED BONUS PERIODS PRECEDING THE TERMINATION DATE;


(IV)               ANY NONFORFEITABLE BENEFITS PAYABLE TO THE EXECUTIVE UNDER
THE TERMS OF ANY DEFERRED COMPENSATION, INCENTIVE OR OTHER BENEFIT PLANS
MAINTAINED BY THE CORPORATION, PAYABLE IN ACCORDANCE WITH THE TERMS OF THE
APPLICABLE PLAN; AND


(V)                ANY EXPENSES OWED TO THE EXECUTIVE UNDER SECTION 4(D). 

All payments required to be made pursuant to subsections (i), (ii), (iii) and
(v) shall be made to the Executive within sixty (60) days following the date of
such termination and within any shorter time period required by law.


(F)                  COOPERATION.  THE PARTIES AGREE THAT CERTAIN MATTERS IN
WHICH THE EXECUTIVE WILL BE INVOLVED DURING THE TERM OF THIS AGREEMENT MAY
NECESSITATE THE EXECUTIVE’S COOPERATION IN THE FUTURE.  ACCORDINGLY, FOLLOWING
THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON, TO THE EXTENT
REASONABLY REQUESTED BY THE CEO OR THE BOARD, THE EXECUTIVE SHALL COOPERATE WITH
THE CORPORATION IN CONNECTION WITH MATTERS ARISING OUT OF THE EXECUTIVE’S
SERVICE TO THE CORPORATION; PROVIDED THAT, THE CORPORATION SHALL MAKE REASONABLE
EFFORTS TO MINIMIZE DISRUPTION OF THE EXECUTIVE’S OTHER ACTIVITIES.  THE
CORPORATION SHALL REIMBURSE THE EXECUTIVE FOR REASONABLE EXPENSES INCURRED IN
CONNECTION WITH SUCH COOPERATION.


6.                   CHANGE IN CORPORATE CONTROL


(A)                 IF AT ANY TIME UPON, OR DURING THE PERIOD OF TWENTY-FOUR
(24) CONSECUTIVE MONTHS FOLLOWING, THE OCCURRENCE OF A CHANGE IN CORPORATE
CONTROL (AS DEFINED BELOW), AND DURING THE TERM OF THIS AGREEMENT, THE EXECUTIVE
IS INVOLUNTARILY TERMINATED (OTHER THAN FOR CAUSE), OR RESIGNS HER EMPLOYMENT
FOR GOOD REASON, THE EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING:


(I)                  BASE COMPENSATION ACCRUED THROUGH THE DATE OF TERMINATION,
BASED ON THE NUMBER OF DAYS IN SUCH YEAR THAT HAD ELAPSED AS OF THE TERMINATION
DATE;


(II)                ANY ACCRUED BUT UNPAID PTO PAY THROUGH THE DATE OF
TERMINATION;


(III)              ANY BONUSES EARNED BUT UNPAID WITH RESPECT TO FISCAL YEARS OR
OTHER COMPLETED BONUS PERIODS PRECEDING THE TERMINATION DATE;


(IV)               ANY NONFORFEITABLE BENEFITS PAYABLE TO THE EXECUTIVE UNDER
THE TERMS OF ANY DEFERRED COMPENSATION, INCENTIVE OR OTHER BENEFIT PLANS
MAINTAINED BY THE CORPORATION, PAYABLE IN ACCORDANCE WITH THE TERMS OF THE
APPLICABLE PLAN;


(V)                ANY EXPENSES OWED TO THE EXECUTIVE UNDER SECTION 4(D); 


 

5

--------------------------------------------------------------------------------

  

 


(VI)               THE PRO-RATED PORTION OF THE TARGET ANNUAL BONUS THAT THE
EXECUTIVE WOULD HAVE EARNED FOR THE YEAR IN WHICH THE TERMINATION OCCURS (IF SHE
HAD REMAINED EMPLOYED FOR THE ENTIRE YEAR), BASED ON THE NUMBER OF DAYS IN SUCH
YEAR THAT HAD ELAPSED AS OF THE TERMINATION DATE;


(VII)             ALL OF EXECUTIVE’S OUTSTANDING STOCK OPTIONS, RESTRICTED STOCK
OR OTHER EQUITY AWARDS WITH TIME-BASED VESTING SHALL BECOME FULLY VESTED AND IN
THE CASE OF STOCK OPTIONS, EXERCISABLE IN FULL, AND THE EXECUTIVE SHALL HAVE THE
RIGHT TO EXERCISE SUCH STOCK OPTIONS DURING A PERIOD OF NINETY (90) DAYS
FOLLOWING THE TERMINATION OF EMPLOYMENT, UNLESS OTHERWISE EXPRESSLY PROVIDED IN
THE APPLICABLE AWARD AGREEMENT;


(VIII)           ALL OF EXECUTIVE’S OUTSTANDING STOCK OPTIONS, RESTRICTED STOCK,
RESTRICTED STOCK UNITS OR OTHER EQUITY AWARDS WITH PERFORMANCE-BASED VESTING
SHALL BECOME VESTED BASED UPON A DETERMINATION OF ACTUAL LEVEL OF ACHIEVEMENT OF
PERFORMANCE GOALS BY THE COMPENSATION COMMITTEE OF THE BOARD AS OF IMMEDIATELY
PRIOR TO THE OCCURRENCE OF THE CHANGE OF CORPORATE CONTROL OR AS OTHERWISE
EXPRESSLY PROVIDED IN THE APPLICABLE AWARD AGREEMENTS;


(IX)               CONTINUED COVERAGE PURSUANT TO SECTION 601, ET SEQ. OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) UNDER ANY
GROUP HEALTH PLAN MAINTAINED BY THE CORPORATION IN WHICH THE EXECUTIVE
PARTICIPATED AT THE TIME OF HER TERMINATION AT AN AFTER-TAX COST TO THE
EXECUTIVE COMPARABLE TO THE COST THAT THE EXECUTIVE WOULD HAVE INCURRED FOR THE
SAME COVERAGE HAD SHE REMAINED EMPLOYED DURING SUCH PERIOD FOR THE REMAINDER OF
THE TERM OF THE AGREEMENT OR UNTIL, IF EARLIER, THE DATE THE EXECUTIVE OBTAINS
COMPARABLE COVERAGE UNDER BENEFIT PLANS MAINTAINED BY A NEW EMPLOYER OR
OTHERWISE BECOMES INELIGIBLE TO SUCH CONTINUED COVERAGE UNDER ERISA; AND


(X)                A LUMP SUM SEVERANCE PAYMENT EQUAL TO THE PRESENT VALUE OF A
SERIES OF MONTHLY SEVERANCE PAYMENTS FOR TWENTY-FOUR (24) MONTHS, EACH IN AN
AMOUNT EQUAL TO ONE-TWELFTH (1/12TH) OF THE SUM OF (A) THE EXECUTIVE’S BASE
COMPENSATION, AS IN EFFECT AT THE TIME OF THE CHANGE IN CORPORATE CONTROL, AND
(B) THE AVERAGE OF ANNUAL BONUSES PAID TO THE EXECUTIVE FOR THE LAST THREE (3)
FISCAL YEARS OF THE CORPORATION ENDING PRIOR TO THE CHANGE IN CORPORATE
CONTROL.  SUCH PRESENT VALUE SHALL BE CALCULATED USING A DISCOUNT RATE EQUAL TO
THE INTEREST RATE ON 90-DAY TREASURY BILLS, AS REPORTED IN THE WALL STREET
JOURNAL (OR SIMILAR PUBLICATION) ON THE DATE OF THE CHANGE IN CORPORATE
CONTROL.  FOR PURPOSES OF THIS SUBSECTION (X), THE AMOUNT OF ANY ANNUAL BONUS
PAID FOR A PORTION OF A FISCAL YEAR SHALL BE ANNUALIZED.

Notwithstanding anything in the long-term incentive plan, and any other plans,
pursuant to which any equity awards are granted, or any applicable equity award
agreements to the contrary, the payments set forth in subsections (vi), (vii),
(viii), (ix) and (x) are subject to a waiver and general release of claims in
favor of the Corporation, in a form and manner satisfactory to the Corporation,
that is executed by the Executive and which becomes irrevocable within sixty
(60) days following the date of such termination.  All payments to be made or
settlements to occur pursuant to subsections (vii) and (viii) (excluding stock
options) shall be made to the Executive on the first business day following the
date that is sixty (60) days following the date of such termination (except as
otherwise expressly provided in the applicable award agreement).  All payments
required to be made pursuant to subsections (i), (ii), (iii), (v) and (vi) shall
be made within sixty (60) days following the date of such termination and within
any shorter time period required by law.  All payments required to be made
pursuant to subsection (x) shall be made to the Executive on the first business
day following the date that is sixty (60) days following the date of such
termination.  Notwithstanding the foregoing, the severance payment under this
Section shall be payable on a semi-monthly basis instead of a lump sum if the
“Change in Corporate Control” does not constitute a “change in control event”
within the meaning of Treasury Regulation Section 1.409A-3(i)(5) and shall in
any event comply with the provisions of Section 8.


(B)                FOR PURPOSES OF THIS AGREEMENT, A “CHANGE IN CORPORATE
CONTROL” SHALL HAVE THE MEANING SET FORTH IN THE CORPORATION’S 2016 LONG-TERM
INCENTIVE PLAN.


(C)                 NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT TO THE
CONTRARY, IN THE EVENT THAT IT SHALL BE DETERMINED THAT ANY PAYMENTS OR
DISTRIBUTIONS BY THE CORPORATION TO OR FOR THE BENEFIT OF THE EXECUTIVE, WHETHER
PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS
AGREEMENT OR OTHERWISE (TOGETHER, THE “PAYMENTS”) WOULD CONSTITUTE “PARACHUTE
PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE CODE, THEN THE PAYMENTS
SHALL BE PAYABLE EITHER IN (I) FULL OR (II) AS TO SUCH LESSER AMOUNT WHICH WOULD
RESULT IN NO PORTION OF SUCH PAYMENTS BEING SUBJECT TO THE EXCISE TAX IMPOSED
UNDER SECTION 4999 OF THE CODE, SUCH THAT THE EXECUTIVE SHALL RECEIVE THE
GREATER, ON AN AFTER-TAX BASIS, OF EITHER (I) OR (II) ABOVE, AS DETERMINED BY AN
INDEPENDENT ACCOUNTANT OR TAX ADVISOR (“INDEPENDENT TAX ADVISOR”) SELECTED BY
THE CORPORATION.  IN THE EVENT THAT THE PAYMENTS ARE TO BE REDUCED PURSUANT TO
THIS SECTION 6(C), SUCH PAYMENTS SHALL BE REDUCED AS DETERMINED BY THE
INDEPENDENT TAX ADVISOR SUCH THAT THE REDUCTION OF COMPENSATION TO BE PROVIDED
TO OR FOR THE BENEFIT OF THE EXECUTIVE AS A RESULT OF THIS SECTION 6(C) IS
MINIMIZED AND TO EFFECTUATE THAT, PAYMENTS SHALL BE REDUCED (I) BY FIRST
REDUCING OR ELIMINATING THE PORTION OF SUCH PAYMENTS WHICH IS NOT PAYABLE IN
CASH (OTHER THAN THAT PORTION OF SUCH PAYMENTS THAT IS SUBJECT TO CLAUSE (III)
BELOW), (II) THEN BY REDUCING OR ELIMINATING CASH PAYMENTS (OTHER THAN THAT
PORTION OF SUCH PAYMENTS SUBJECT TO CLAUSE (III) BELOW) AND (III) THEN BY
REDUCING OR ELIMINATING THE PORTION OF SUCH PAYMENTS (WHETHER OR NOT PAYABLE

6

--------------------------------------------------------------------------------

  

 


IN CASH) TO WHICH TREAS. REG. §1.280G-1 Q/A 24(C) (OR ANY SUCCESSOR PROVISION
THERETO) APPLIES, IN EACH CASE IN REVERSE ORDER BEGINNING WITH PAYMENTS WHICH
ARE TO BE PAID THE FARTHEST IN TIME FROM THE DATE OF THE TRANSACTION
CONSTITUTING A CHANGE IN OWNERSHIP OF THE CORPORATION WITHIN THE MEANING OF
SECTION 280G OF THE CODE.  ANY REDUCTIONS MADE PURSUANT TO THIS SECTION 6(C)
SHALL BE MADE IN A MANNER CONSISTENT WITH THE REQUIREMENTS OF SECTION 409A AND
WHERE TWO ECONOMICALLY EQUIVALENT AMOUNTS ARE SUBJECT TO REDUCTION BUT PAYABLE
AT DIFFERENT TIMES, SUCH AMOUNTS SHALL BE REDUCED ON A PRO RATA BASIS BUT NOT
BELOW ZERO.


(D)                IF ANY DISPUTE ARISES BETWEEN THE CORPORATION (OR ANY
SUCCESSOR) AND THE EXECUTIVE REGARDING EXECUTIVE’S RIGHT TO PAYMENTS UNDER THIS
SECTION, THE EXECUTIVE SHALL BE ENTITLED TO RECOVER HER ATTORNEYS’ FEES AND
COSTS INCURRED IN CONNECTION WITH SUCH DISPUTE IF THE EXECUTIVE IS DETERMINED TO
BE THE PREVAILING PARTY.  THE FOLLOWING ADDITIONAL TERMS AND CONDITIONS SHALL
APPLY TO THE REIMBURSEMENT OF ANY ATTORNEYS FEES AND COSTS: (I) THE ATTORNEYS
FEES AND COSTS MUST BE INCURRED BY THE EXECUTIVE WITHIN FIVE YEARS FOLLOWING THE
DATE OF THE EXECUTIVE’S TERMINATION OR RESIGNATION; (II) THE ATTORNEYS FEES AND
COSTS SHALL BE PAID BY THE CORPORATION BY THE END OF THE TAXABLE YEAR FOLLOWING
THE YEAR IN WHICH THE ATTORNEYS FEES AND COSTS WERE INCURRED; (III) THE AMOUNT
OF ANY ATTORNEYS FEES AND COSTS PAID BY THE CORPORATION IN ONE TAXABLE YEAR
SHALL NOT AFFECT THE AMOUNT OF ANY ATTORNEYS FEES AND COSTS TO BE PAID BY THE
CORPORATION IN ANY OTHER TAXABLE YEAR; AND (IV) THE EXECUTIVE’S RIGHT TO RECEIVE
ATTORNEYS FEES AND COSTS MAY NOT BE LIQUIDATED OR EXCHANGED FOR ANY OTHER
BENEFIT.


7.                   DEATH 

If the Executive dies during the Term of this Agreement, the Corporation shall
pay to the Executive’s estate the following:


(I)                  BASE COMPENSATION ACCRUED THROUGH THE DATE OF DEATH, BASED
ON THE NUMBER OF DAYS IN SUCH YEAR THAT HAD ELAPSED AS OF THE DATE OF DEATH;


(II)                ANY ACCRUED BUT UNPAID PTO THROUGH THE DATE OF DEATH;


(III)              ANY BONUSES EARNED BUT UNPAID WITH RESPECT TO FISCAL YEARS OR
OTHER COMPLETED BONUS PERIODS PRECEDING THE DATE OF DEATH;


(IV)               ANY NONFORFEITABLE BENEFITS PAYABLE TO THE EXECUTIVE UNDER
THE TERMS OF ANY DEFERRED COMPENSATION, INCENTIVE OR OTHER BENEFIT PLANS
MAINTAINED BY THE CORPORATION, PAYABLE IN ACCORDANCE WITH THE TERMS OF THE
APPLICABLE PLAN;


(V)                ANY EXPENSES OWED TO THE EXECUTIVE UNDER SECTIONS 4(D); 


(VI)               ANY PRO-RATED PORTION OF THE ANNUAL BONUS THAT THE EXECUTIVE
WOULD HAVE EARNED FOR THE YEAR IN WHICH THE DEATH OCCURS (IF SHE HAD REMAINED
EMPLOYED FOR THE ENTIRE YEAR), BASED ON THE NUMBER OF DAYS IN SUCH YEAR THAT HAD
ELAPSED AS OF THE DATE OF DEATH), PAYABLE AT THE TIME THAT THE CORPORATION PAYS
BONUSES TO ITS EXECUTIVE OFFICERS FOR SUCH YEAR; AND


(VII)             THE TREATMENT OF ALL OF EXECUTIVE’S OUTSTANDING STOCK OPTIONS,
RESTRICTED STOCK, RESTRICTED STOCK UNITS OR OTHER EQUITY AWARDS (WHETHER SUBJECT
TO TIME-BASED VESTING OR PERFORMANCE-BASED VESTING) SHALL BE DETERMINED IN
ACCORDANCE WITH THE LONG-TERM INCENTIVE PLAN, AND ANY OTHER PLANS, PURSUANT TO
WHICH SUCH AWARDS WERE GRANTED AND THE APPLICABLE AWARD AGREEMENT.

All payments required to be made pursuant to subsections (i), (ii), (iii) and
(v) shall be made to the estate within sixty (60) days following the date of
death and within any shorter time period required by law.  All payments to be
made pursuant to subsection (vii) (excluding stock options) shall be made to the
Executive on the first business day following the date that is sixty (60) days
following the date of such termination (except as otherwise expressly provided
in the applicable award agreement).  The pro-rated bonus shall be paid in
accordance with the provisions of Section 3(b) after the Compensation Committee
has approved bonuses payable for the year.


8.                   WITHHOLDING AND SECTION 409A COMPLIANCE


(A)                 THE CORPORATION SHALL, TO THE FULLEST EXTENT NOT PROHIBITED
BY LAW, HAVE THE RIGHT TO WITHHOLD AND DEDUCT FROM ANY PAYMENT HEREUNDER ANY
FEDERAL, STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH
RESPECT TO ANY SUCH PAYMENT.


(B)                THIS AGREEMENT IS INTENDED TO COMPLY WITH THE REQUIREMENTS OF
SECTION 409A OF THE CODE OR AN EXEMPTION THEREUNDER, AND SHALL BE INTERPRETED
AND CONSTRUED CONSISTENTLY WITH SUCH INTENT.  THE PAYMENTS TO THE EXECUTIVE
PURSUANT TO THIS AGREEMENT ARE INTENDED TO BE EXEMPT FROM SECTION 409A OF THE
CODE TO THE MAXIMUM EXTENT POSSIBLE, UNDER THE SEPARATION PAY EXEMPTION, AS
SHORT-TERM DEFERRALS, OR OTHERWISE.  FOR PURPOSES OF SECTION 409A OF THE CODE,
EACH INSTALLMENT PAYMENT PROVIDED UNDER THIS AGREEMENT SHALL

7

--------------------------------------------------------------------------------

  

 


BE TREATED AS A SEPARATE PAYMENT.  IN THE EVENT THE TERMS OF THIS AGREEMENT
WOULD SUBJECT THE EXECUTIVE TO ADDITIONAL INCOME TAXES, INTEREST OR PENALTIES
UNDER SECTION 409A OF THE CODE (“409A PENALTIES”), THE CORPORATION AND THE
EXECUTIVE SHALL COOPERATE DILIGENTLY TO AMEND THE TERMS OF THE AGREEMENT TO
AVOID SUCH 409A PENALTIES, TO THE EXTENT POSSIBLE.  TO THE EXTENT ANY AMOUNTS
UNDER THIS AGREEMENT ARE PAYABLE BY REFERENCE TO EXECUTIVE’S “TERMINATION,”
“TERMINATION OF EMPLOYMENT,” OR SIMILAR PHRASES, SUCH TERM SHALL BE DEEMED TO
REFER TO THE EXECUTIVE’S “SEPARATION FROM SERVICE” (AS DEFINED IN SECTION 409A
OF THE CODE).  NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, INCLUDING
BUT NOT LIMITED TO SECTIONS 5 AND 6, IF THE EXECUTIVE IS A “SPECIFIED EMPLOYEE”
(AS DEFINED IN SECTION 409A(A)(2)(B)(I)), THEN TO THE EXTENT ANY AMOUNT PAYABLE
UNDER THIS AGREEMENT (I) CONSTITUTES THE PAYMENT OF NONQUALIFIED DEFERRED
COMPENSATION, WITHIN THE MEANING OF SECTION 409A OF THE CODE, (II) IS PAYABLE
UPON THE EXECUTIVE’S SEPARATION FROM SERVICE, AND (III) UNDER THE TERMS OF THIS
AGREEMENT WOULD BE PAYABLE PRIOR TO THE SIX-MONTH ANNIVERSARY OF THE EXECUTIVE’S
SEPARATION FROM SERVICE, SUCH PAYMENT SHALL BE DELAYED AND PAID TO THE
EXECUTIVE, ON THE FIRST DAY OF THE FIRST CALENDAR MONTH BEGINNING AT LEAST SIX
MONTHS FOLLOWING THE DATE OF TERMINATION, OR, IF EARLIER, WITHIN NINETY (90)
DAYS FOLLOWING THE EXECUTIVE’S DEATH TO THE EXECUTIVE’S SURVIVING SPOUSE (OR
SUCH OTHER BENEFICIARY AS THE EXECUTIVE MAY DESIGNATE IN WRITING).  ANY
REIMBURSEMENT OR ADVANCEMENT PAYABLE TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT
SHALL BE CONDITIONED ON THE SUBMISSION BY THE EXECUTIVE OF ALL EXPENSE REPORTS
REASONABLY REQUIRED BY THE CORPORATION UNDER ANY APPLICABLE EXPENSE
REIMBURSEMENT POLICY, AND SHALL BE PAID TO THE EXECUTIVE WITHIN THIRTY (30) DAYS
FOLLOWING RECEIPT OF SUCH EXPENSE REPORTS, BUT IN NO EVENT LATER THAN THE LAST
DAY OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE EXECUTIVE
INCURRED THE REIMBURSABLE EXPENSE.  ANY AMOUNT OF EXPENSES ELIGIBLE FOR
REIMBURSEMENT, OR IN-KIND BENEFIT PROVIDED, DURING A CALENDAR YEAR SHALL NOT
AFFECT THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR IN-KIND BENEFIT TO
BE PROVIDED, DURING ANY OTHER CALENDAR YEAR.  THE RIGHT TO ANY REIMBURSEMENT OR
IN-KIND BENEFIT PURSUANT TO THIS AGREEMENT SHALL NOT BE SUBJECT TO LIQUIDATION
OR EXCHANGE FOR ANY OTHER BENEFIT.


9.                   PROTECTION OF CONFIDENTIAL INFORMATION

The Executive hereby agrees that, during her employment with the Corporation and
thereafter, she shall not, directly or indirectly, disclose or make available to
any person, firm, corporation, association or other entity for any reason or
purpose whatsoever, any Confidential Information (defined below).  The Executive
further agrees that, upon the date of the Executive’s termination, all
Confidential Information in her possession that is in written or other tangible
form shall be returned to the Corporation and shall not be retained by the
Executive or furnished to any third party, in any form except as provided
herein.  Notwithstanding the foregoing, this Section 9 shall not apply to
Confidential Information that (i) was publicly known at the time of disclosure
to the Executive, (ii) becomes publicly known or available thereafter other than
by any means in violation of this Agreement or any other duty owed to the
Corporation by the Executive, (iii) is lawfully disclosed to the Executive by a
third party, or (iv) is required to be disclosed by law or by any court,
arbitrator or administrative or legislative body with actual or apparent
jurisdiction to order the Executive to disclose or make accessible any
information.  As used in this Agreement, Confidential Information means, without
limitation, any non-public confidential or proprietary information disclosed to
Executive or known by the Executive as a consequence of or through the
Executive’s relationship with the Corporation, in any form, including electronic
media.  Confidential Information also includes, but is not limited to, the
Corporation’s business plans and financial information, marketing plans, and
business opportunities.  Nothing herein shall limit in any way any obligation
the Executive may have relating to Confidential Information under any other
agreement or promise to the Corporation.

The Executive specifically acknowledges that all such Confidential Information,
whether reduced to writing, maintained on any form of electronic media, or
maintained in the mind or memory of the Executive and whether compiled by the
Corporation, and/or the Executive, derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Corporation to maintain the secrecy of such information, that such
information is the sole property of the Corporation and that any retention and
use of such information by the Executive during her employment with the
Corporation (except in the course of performing her duties and obligations to
the Corporation) or after the termination of her employment shall constitute a
misappropriation of the Corporation’s trade secrets.

The Executive agrees that Confidential Information gained by the Executive
during the Executive’s association with the Corporation, has been developed by
the Corporation through substantial expenditures of time, effort and money and
constitute valuable and unique property of the Corporation.  The Executive
recognizes that because her work for the Corporation will bring her into contact
with confidential and proprietary information of the Corporation, the
restrictions of this Section 9 are required for the reasonable protection of the
Corporation and its investments and for the Corporation’s reliance on and
confidence in the Executive.  The Executive further understands and agrees that
the foregoing makes it necessary for the protection of the Corporation’s
business that the Executive not compete with the Corporation during her
employment with the Corporation and not compete with the Corporation for a
reasonable period thereafter, as further provided in the following Section.

The Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (each

8

--------------------------------------------------------------------------------

  

 

a “Government Agency”).  Executive further understands that this Agreement does
not limit Executive’s ability to communicate with any Government Agency or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company.  However, to the maximum extent permitted by law,
the Executive agrees that if such a charge or complaint is made, the Executive
shall not be entitled to recover any individual monetary relief or other
individual remedies.  This Agreement does not limit or prohibit Executive’s
right to receive an award for information provided to any Government Agency to
the extent that such limitation or prohibition is a violation of law.

The Executive affirms that the Executive has not divulged any proprietary or
confidential information of the Corporation and will continue to maintain the
confidentiality of such information consistent with the Corporation’s policies
and the Executive’s agreement(s) with the Corporation and/or common law.  The
Executive further affirms that the Executive is not aware of and has not
reported any allegations of wrongdoing by the Corporation or its officers or
directors, including any allegations of corporate fraud, to a Government Agency
or other person, and therefore has not been retaliated against for reporting any
allegations of wrongdoing by the Corporation or its officers or directors,
including any allegations of corporate fraud.


10.                COVENANT NOT TO COMPETE

The Executive hereby agrees that she will not, either during the Term or at all
times until one year from the time her employment ceases, or, if later, during
any period in which she is receiving any severance or change in control payments
under Sections 5(a) or 6  (the “Restricted Period”), engage in the (i) ownership
or operation of Health Care Facilities (defined below); (ii) investment in or
lending to Health Care Facilities; (iii) management of Health Care Facilities;
or (iv) provision of any planning, development or executive services for Health
Care Facilities.   “Health Care Facilities” means any senior housing facilities,
facilities used or intended for the delivery of health care services, active
adult communities, independent living facilities, assisted living facilities,
skilled nursing facilities, inpatient rehabilitation facilities, ambulatory
surgery centers, medical office buildings and/or hospitals.  The Executive will
be deemed to be engaged in such competitive business activities if she
participates in such a business enterprise as an employee, officer, director,
consultant, agent, partner, proprietor, or other participant; provided that the
ownership of no more than two percent (2%) of the stock of a publicly traded
corporation engaged in a competitive business shall not be deemed to be engaging
in competitive business activities.

During the Restricted Period, Executive will be prohibited, to the fullest
extent allowed by applicable law, from directly or indirectly, individually or
on behalf of any person or entity, encouraging, inducing, attempting to induce,
recruiting, attempting to recruit, soliciting or attempting to solicit or
participating in the recruitment for employment, contractor or consulting
opportunities anyone who is employed at that time by the Corporation or any
subsidiary or affiliate.

During her employment with the Corporation and thereafter, Executive will not
make or authorize anyone else to make on Executive’s behalf any disparaging or
untruthful remarks or statements, whether oral or written, about the
Corporation, its operations or its products, services, affiliates, officers,
directors, employees, or agents, or issue any communication that reflects
adversely on or encourages any adverse action against the Corporation. 
Executive will not make any direct or indirect written or oral statements to the
press, television, radio or other media or other external persons or entities
concerning any matters pertaining to the business and affairs of the
Corporation, its affiliates or any of its officers or directors.

While employed by the Corporation and during the Restricted Period, the
Executive will communicate the contents of this Section 10 to any person, firm,
association, partnership, corporation or other entity that the Executive intends
to be employed by, associated with, or represent.


11.                INJUNCTIVE RELIEF

The Executive acknowledges and agrees that it would be difficult to fully
compensate the Corporation for damages resulting from the breach or threatened
breach of the covenants set forth in Sections 9 and 10  of this Agreement and
accordingly agrees that the Corporation shall be entitled to temporary and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the need to post any bond, to
enforce such provisions in any action or proceeding instituted in the United
States District Court for the Northern District of Ohio or in any court in the
State of Ohio having subject matter jurisdiction.  This provision with respect
to injunctive relief shall not, however, diminish the Corporation’s right to
claim and recover damages.


12.                NOTICES 

All notices or communications hereunder shall be in writing and sent by
overnight courier, certified mail, or registered mail, (return receipt
requested), postage prepaid, addressed as follows (or to such other address as
such party may designate in writing from time to time):

9

--------------------------------------------------------------------------------

  

 

If to the Corporation:

Welltower Inc.
4500 Dorr Street
Toledo, OH 43615
Attention:  General Counsel

If to the Executive, at the address on file with the Corporation’s Human
Resources department.

The actual date of mailing, as shown by a mailing receipt therefor, shall
determine the time at which notice was given.


13.                SEPARABILITY 

If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

It is expressly understood and agreed that although the parties consider the
restrictions contained in this Agreement to be reasonable, if a court determines
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction on the activities of the Executive, no such
provision of this Agreement shall be rendered void but shall be deemed amended
to apply as to such maximum time and territory and to such extent as such court
may judicially determine or indicate to be reasonable.


14.                ASSIGNMENT 

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Executive and the assigns and successors of the
Corporation, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by the Executive.


15.                ENTIRE AGREEMENT

This Agreement represents the entire agreement of the parties and shall
supersede any and all previous contracts, arrangements or understandings between
the Corporation and the Executive (including the Prior Employment Agreement). 
The Agreement may be amended at any time by mutual written agreement of the
parties hereto.


16.                GOVERNING LAW AND ARBITRATION

This Agreement shall be construed, interpreted, and governed in accordance with
the laws of the State of Ohio, without regard to principles of conflicts of
laws.

Any dispute, controversy or claim arising out of or related to this Agreement or
any breach of this Agreement shall be submitted to and decided by binding
arbitration.  Arbitration shall be administered exclusively by the American
Arbitration Association and shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes.  Any arbitral award
determination shall be final and binding upon the parties.  Judgment may be
entered in any court having jurisdiction.  Notwithstanding the foregoing, the
Corporation shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
Sections 9 or 10 hereof.


17.                SURVIVAL 

Subject to any limits on applicability contained therein, Sections 9 through 11
and Section 16 hereof shall survive and continue in full force in accordance
with their terms notwithstanding any termination of the Term or this Agreement.

[Remainder of Page Intentionally Left Blank

 

10

--------------------------------------------------------------------------------

  

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed, and the Executive has hereunto set her hand, as of the day and year
first above written.

 

WELLTOWER INC.

 

By:           /s/ Matthew
McQueen                                                 

Name:      Matthew McQueen

Title:         Senior Vice President, General Counsel and Secretary

 

 

MERCEDES T. KERR, Executive

 

By:           /s/ Mercedes T.
Kerr                                                     

 

 

 

11

--------------------------------------------------------------------------------